     Case 4:18-cv-00118-BMM Document 174 Filed 11/25/20 Page 1 of 7



Jeffery J. Oven                      Peter C. Whitfield
Jeffrey M. Roth                      Joseph R. Guerra
CROWLEY FLECK PLLP                   SIDLEY AUSTIN LLP
490 North 31st Street, Ste. 500      1501 K Street, N.W.
Billings, MT 59103-2529              Washington, DC 20005
Telephone: 406-252-3441              Telephone: 202-736-8000
Email: joven@crowleyfleck.com        Email: pwhitfield@sidley.com
        jroth@jcrowleyfleck.com              jguerra@sidley.com

 Counsel for TransCanada Keystone Pipeline, LP and TC Energy Corporation

             IN THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF MONTANA
                     GREAT FALLS DIVISION


ROSEBUD SIOUX TRIBE, et al.,         CV 18-118-GF-BMM

           Plaintiffs,
v.                                   TC ENERGY CORPORATION AND
                                     TRANSCANADA KEYSTONE
DONALD J. TRUMP, et al.,             PIPELINE, LP’S OPPOSITION TO
                                     PLAINTIFFS’ MOTION TO
           Defendants,               CLARIFY
        Case 4:18-cv-00118-BMM Document 174 Filed 11/25/20 Page 2 of 7



       Defendants TC Energy, Inc. and TransCanada Keystone Pipeline, LP

(collectively, “TC Energy”) submit this response in opposition to Plaintiffs’

Motion for Clarification of this Court’s October 16, 2020 Order. The Order granted

“summary judgment in part for Federal Defendants and TC Energy on those

[Plaintiffs’ mineral and treaty] claims” and stated “[w]hat remains of Plaintiffs’

Motion for Summary Judgment is their claim based on the U.S. Constitution.”

Doc. 167 at 13. The Court’s October 16 Order was clear and its analysis requires

the entry of summary judgment for defendants on all of Plaintiff’s treaty and

mineral claims, except for the constitutional claim on which the Court requested

additional briefing.

       First, the October 16 Order determined “that the 2019 Permit authorizes only

the 1.2-mile border crossing segment” of Keystone XL. Oct. 16 Order (Doc. 167)

at 13. There is no tribal land in the 1.2 border segment, so the “2019 Permit does

not authorize pipeline construction across tribal land.” Id. at 14.

       Second, the October 16 Order recognized that the United States agreed in the

treaties “‘to protect the Tribes from depredations that occurred only on tribal

land.’” Id. at 13-14 (quoting Gros Ventre Tribe v. United States, 469 F.3d 801, 813

(9th Cir. 2006)). Because there is no tribal land in the border-crossing segment

authorized by the 2019 Permit, the issuance of the 2019 Permit does not violate the

treaties.


                                           2
       Case 4:18-cv-00118-BMM Document 174 Filed 11/25/20 Page 3 of 7



      Third, the October 16 Order correctly recognized that Plaintiffs’ claims in

this case are “centered on the 2019 Permit.” Oct. 16 Order at 13. Plaintiffs’

Amended Complaint states that “[t]his case arises from President Donald J.

Trump’s March 29, 2019 unilateral issuance of a presidential permit to

TransCanada Keystone Pipeline, LP, for the construction, connection, operation

and maintenance of the Keystone XL Pipeline ….” Doc. 58 ¶ 1. And the First,

Third, Fourth and Fifth Counts each allege that “the 2019 Permit is ultra vires,

unlawful, and subject to non-statutory review as to the President,” and “violates the

APA as to the Agency defendants” because it was issued in violation of the 1851

Treaty of Fort Laramie and the 1855 Lame Bull Treaty. See First Amended

Complaint ¶¶ 385-86 (First Claim, alleging that the 2019 Permit breached the

treaty duty to protect tribes from depredations); ¶¶ 406-07 (Third Claim, alleging

that the 2019 Permit breached the treaties by failing to meet the standards set forth

in NEPA); ¶¶ 418-19 (Fourth Claim, alleging the 2019 Permit breached the treaties

by failing to meet the standards set forth in NHPA); ¶¶ 429-30 (Fifth Claim,

alleging the 2019 Permit breached the treaties by violating federal right-of-way and

mineral statutes). The determination that issuance of the 2019 Permit does not

violate the treaties thus requires the entry of summary judgment for defendants on

all of these claims.




                                          3
       Case 4:18-cv-00118-BMM Document 174 Filed 11/25/20 Page 4 of 7



      Plaintiffs ask the Court to clarify that their treaty “arguments can go forward

as to land outside the 1.2 mile segment.” Motion for Clarification at 4. But the

Amended Complaint does not allege that the President or the agency defendants

(the Department of Interior and Secretary Bernhardt) authorized any construction

of the Keystone XL Pipeline outside the border segment. In the middle of summary

judgment briefing, Plaintiffs sought to amend the complaint to challenge Secretary

Bernhardt’s decision to grant a right-of-way and temporary use permit for

Keystone XL to cross federal land in Montana, but the Court denied that request,

so it provides no basis for denying the entry of summary judgment to defendants

on the treaty claims in this case. See October 16 Order at 14-16.

      Finally, there is no basis for Plaintiffs’ claim that they may assert tribal

jurisdiction over TC Energy or apply their land use laws to Keystone XL. See

Motion for Clarification at 4 (discussing Claim Six). Although Keystone XL

crosses land that was once reserved to the tribes by the treaties, subsequent acts of

Congress diminished the reservation and opened the land to private ownership. As

a result, the pipeline will not cross either tribe’s reservation or any land owned by

either tribe. It will be constructed on land outside the reservations where TC

Energy has acquired (or will acquire) easements and rights-of-way from private

landowners, the states, or the federal government. Defendants are therefore entitled

to summary judgment on Count Six as well.


                                           4
      Case 4:18-cv-00118-BMM Document 174 Filed 11/25/20 Page 5 of 7



November 25, 2020                       Respectfully Submitted,


CROWLEY FLECK PLLP                      SIDLEY AUSTIN LLP

/s/ Jeffery J. Oven                     /s/ Peter C. Whitfield
Jeffery J. Oven                         Peter C. Whitfield
Jeffrey M. Roth                         Joseph R. Guerra
490 North 31st Street, Ste. 500         1501 K Street, N.W.
Billings, MT 59103-2529                 Washington, DC 20005
Telephone: 406-252-3441                 Telephone: 202-736-8000
Email: joven@crowleyfleck.com           Email: pwhitfield@sidley.com
        jroth@jcrowleyfleck.com                 jguerra@sidley.com

Counsel for TransCanada Keystone Pipeline, LP and TC Energy Corporation




                                    5
       Case 4:18-cv-00118-BMM Document 174 Filed 11/25/20 Page 6 of 7



                      CERTIFICATE OF COMPLIANCE

      Pursuant to Local Rule 7.1(d)(2)(E), I certify that this brief contains 780

words, excluding the caption and certificates of service and compliance.

                                           /s/ Jeffery J. Oven
      Case 4:18-cv-00118-BMM Document 174 Filed 11/25/20 Page 7 of 7



                        CERTIFICATE OF SERVICE

      I hereby certify that a copy of the foregoing was served today via the Court’s

CM/ECF system on all counsel of record.

                                          /s/ Jeffery J. Oven
